DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Status of Claims
Claims 1, 3-11, 13-24, 26, 28 and 31-38 are pending; claims 2, 12, 25, 27 and 29-30 have been cancelled, claims 1, 18, 21, 22 and 36 have been amended and claim 38 has been newly added.

Response to Amendment
The Claim objection and Specification objection pertaining to “aspirate aminotransferase” are both withdrawn in view of the claim and Specification amendments.
As for the 35 USC 103 rejections, it has been overcome by the latest claim amendments.
Upon further search and consideration, the pending claims are allowable over the prior at of record.  

Allowable Subject Matter
Claims 1, 3-11, 13-24, 26, 28 and 31-38 are allowed. (Renumbered as claims 1-32.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach or remote suggest the method and computer devices having the newly add limitation: “outputting a range of reference data pertaining to each medical test in the layout in a column between the current medical result data and the previous result data so that the precious result data, the current medical result data and the range of reference data of the same medical test are in the same row in the layout, wherein the range of reference data defines values of results of the medical test pertaining to a low and high result” as recited within the context of independent claims 1, 18, 21 and 22 of the current application.
Braud et al. US 2003/0074248 A1 discloses a system and method for organizing medical data in which Fig. 7 illustrates a web-based medical report comprising a first column comprising a plurality of current lab test results are organized in different rows, a second column indicating whether the current lab test result H/L, and a third row indicating a reference range for the particular type of lab test(s). However, Braud does not disclose providing previous day(s) data on the same report; and Braud also does not disclose providing a graphical indicator comprising a slide bar. 
Mishima et al. US 2006/0247866 A1 discloses a method and system for providing data, in which Fig.29 illustrates a first column comprising a plurality of different types of test data organized in different rows, a third column showing a slide bar of a corresponding data result with respect to its reference data range. However, Mishima also does not teach providing previous data in another column next to the reference data range. 
Schoenberg et al. US 2002/0177759 A1 discloses a medical information system in which Fig. 2A illustrates a first column comprising a plurality of different types of test data organized in different rows, and additional columns of showing previous test data corresponding to the different types of test. 
However, there is no motivation for combining the various references to provide a single graphical user interface comprising all of: current test data, reference data range, previous data, and slide bar, organized in different columns and in the specific order as recited in the current application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 2, 2022